3Jn tbe Wniteb �tates C!ourt of jfeberal C!laims
                                            No. 19-1452T
                                    (Filed: November 21, 2019)

************************************
                                               *
PHIL JACKSON, also known as                    *
WILLIAM P. JACKSON,                            *
                                               *
                       Plaintiff,              *
                                               *
               V.                              *
                                    *
THE UNITED STATES,                  *
                                     *
                  Defendant.        *
                                     *
************************************

                                    ORDER OF DISMISSAL

        On September 19, 2019, Plaintiff, William Jackson, actingpro se, filed a complaint with
this Court claiming that the Internal Revenue Service ("IRS") placed federal tax liens on
Plaintiffs properties in violation of the Fourth Amendment. Compl. at 1-3. Plaintiff alleges that
the IRS violated sections 6212 and 6213(a) of the Internal Revenue Code, which require the IRS
to provide to the taxpayer a notice of deficiency and a notice of determination before filing a tax
lien against the taxpayer's property. See Compl. at 1. Plaintiff also alleges that the IRS
performed "no assessments" to support the total amount of Plaintiffs outstanding tax liabilities. 1
Id. Plaintiff asserts that, as a result of the IRS' s actions, he is unable to sell real property
encumbered by the federal tax liens and seeks $6,807,588.08 in monetary damages from the
United States.2 Compl. at 3.

         On November 18, 2019, the Government filed a Motion to Dismiss for lack of subject
matter jurisdiction, pursuant to Rule 12(b)(l) of the Rules of the Court of Federal Claims
("RCFC"). Def.'s Mot. to Dismiss, ECF No. 5. The Government argues that the Court lacks
subject matter jurisdiction over Plaintiffs claims because: (1) Plaintiff has not fully paid his tax
liability for tax years 1998 through 2002; (2) Plaintiff has not filed an administrative claim for
refund as to tax years 2005 and 2007; (3) Plaintiffs claim for damages based on alleged
unauthorized collection actions, wrongful levy claims, and claims for failure to release a lien, are

        1
         This suit is nearly identical to Plaintiffs prior suit in this Court, in which the Court
found that subject matter jurisdiction was lacking over Plaintiffs tax-refund, tort, or Fifth
Amendment claims. See Jackson v. United States, 143 Fed. Cl. 242 (2019).
       2
          Plaintiff asserts that this amount "was determined by adding up all of the illegal notice
of liens that were placed against the plaintiff' by the United States. Compl. at 3.


                                                            7018 2290 0000 5183 8242
reserved specifically to the federal district courts; and (a) the Fourth Amendment is not money-
mandating. Def.'s Mot. to Dismiss at7-9.

       A.   Standard of Review

       Whether a court has jurisdiction is a threshold matter in every case. See Steel Co, v.
Citizensfor a Better Env't,523 U.S. 83,94-95 (1998). "The party seeking to invoke the [Court
of Federal Claims'l jurisdiction must establish that jurisdiction by a preponderance of the
evidence." Hymas v. United States,8l0 F.3d 1312,1317 (Fed. Cir. 2016). "If the Court
determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the
action." RCFC 12(h)(3).

         This Court's jurisdiction is generally delimited by the Tucker Act,28 U.S.C. $ 1491. The
Tucker Act limits this Court's jurisdiction to suits "against the United States founded either upon
the Constitution, or any Act of Congress or any regulation of an executive department, or upon
and express or implied contract with the United States, or for liquidated or unliquidated damages
in cases not sounding in tort." 28 U.S.C. $ 1a91(a). The Tucker Act itself is only a jurisdictional
statute that does not create any independent substantive rights enforceable against the United
States for money damages. See, e.g., United States v. Mitchell, 463 U.S. 206,216 (1983); United
States v. Teston, 424 U.S. 392,398 (1976). Therefore, a plaintiff must identify a "money-
mandating" source of law to support a claim for money damages. See Jan's Helicopter Serv.,
Inc. v. FAA,525 F.3d 1299,1309 (Fed. Cir. 2008). If the claim is not based on a "money-
mandating" source of law, then it lies beyond the jurisdiction of this Court. Metz v. United
Stares,466 F.3d 991,997 (Fed. Cir.2006).

         Furthermore, under the Tucker Act, the Court of Federal has jurisdiction over tax refund
suits if certain prerequisites are met.3 See United States v. Clintwood Elkhorn Mining Co.,553
U.S. 1, 4 (2008). First, a plaintiff must satisfy the full payment rule, which requires that the
principal tax deficiency be paid in full, See Shore v. United States,9 F.3d 1524, 1526-27 (Fed.
Cir. 1993); see also Flora v. United States,357 U.S. 63,68 (1958). Second, the plaintiff must
timely file a tax refund claim with the IRS. See 26 U.S.C. $ 7a22@) ("No suit or proceeding
shall be maintained in any court for the recovery of any intemal revenue tax alleged to have been
erroneously or illegally assessed or collected . . . until a claim for refund or credit has been duly
filed with the Secretary . . ."). Third, the plaintiff must provide the amount, date, and place of
each payment to be refunded, as well as a copy of the refund claim when filing suit in the Court
of Federal Claims. RCFC 9(m). Unless a plaintiff satisfies these prerequisites, the Court of
Federal Claims lacks jurisdiction to hear a tax refund suit.

       B. Discussion
            1.   The Court Lacks Jurisdiction Over Plaintiffls Tax Refund Claims



       3ThcjurisdictionofthcCourtofFcdcralClaimsundcrthelnterllalRcvcnucCodcis
gcnerally limited to the attudiCation oftax refund suits.Zθ ′ αれν ιttJ′ θ
                                                                        グStα ′
                                                                             θs,No.15‑1116T,
2015 WL 7266624,at*1(Fcd.Cl.Nov.12,2015).
        With respect to tax years 1998 through 2002, Plaintiff has not satisfied the full payment
rule-the first prerequisite to tax refund jurisdiction. See Shore,9 F.3d at 52617. As to tax
years 2005 and2007, refund-suit jurisdiction is lacking because Plaintiff failed to file an
administrative claim for refund before filing suit. See 26 U.S.C. $ 7a22@) ('No suit or
proceeding shall be maintained in any court . . . until a claim for refund or credit has been duly
filed with the Secretary, according to the provisions of law in that regard."). Therefore, the
Court lacks jurisdiction as to these claims, and as such, they must be dismissed,

             2.   The Alleged Constitutional Deprivations Are Not Money Mandating

         Plaintiff further alleges that "fthe IRS] has not followed proper policies and procedures to
acquire the right to put a lien on Plaintiff s person-houses-papers-and effects" and "tried to seize
plaintiff s house unlawfully," in violation of the Fourth Amendment. Compl. at 2. However, it
is well settled that the Fourth Amendment is not money-mandating. Brownv. United States,105
F.3d 621,623-24 (Fed. Cir. 1997). Therefore, Plaintiff s claims in this regard must be
dismissed.

        Even if the Court were to construe this allegation as a procedural due process violation,
subject matter jurisdiction would still be lacking because the Tucker Act requires that any viable
claim be "money mandating." See Jan's Helicopter Serv., Inc. v. FAA,525 F.3d 1299,1309
(Fed. Cir. 2008). "The law is well settled that the Due Process clauses of both the Fifth and
Fourteenth Amendments do not mandate the payment of money and thus do not provide a cause
of action under the Tucker Act." Smith v, United States,709 F.3d 1114, 11 16 (Fed. Cir. 2013).
Accordingly, the Court lacks jurisdiction to hear PlaintifPs due process claims.

       C. Conclusion

       For the reasons set forth above, the Court hereby GRANTS the Govemment's Motion to
Dismiss and DISMISSES Plaintiff s Complaint.

       The clerk is directed to enter judgment accordingly.


       ITIS S0 0RDERED。




                                                              EDWARD      J.
                                                              Senior Judge